Biddle, J.
Jacob Eldridge and Esther Eldridge, his wife, in their complaint against John Scarry and Rebecca Scarry, his wife, aver, that, on the 12th day of February, 1874, the plaintiffs purchased of Edward Earl and Navini Earl lot number one, in block ten, in the town of Jamestown, in said county, for which they paid two thousand dollars, and took the conveyance in the name of Esther M. Eldridge; that there was an incumbrance on said lot, secured by a mortgage, dated August 20th, 1'873, executed by R. L. Whittington and Mattie E. Whittington, his wife, then the owners and in possession thereof, to William H. Dickerson, duly acknowledged, delivered and recorded, to secure the payment of a promissory note for five hundred dollars, with interest, etc.; that, to indemnify the plaintiffs against said mortgage, the said Edward Earl and Navini, his wife, executed, acknowledged and delivered to the said Esther M. Eldridge, “ for the use of the plaintiffs,” a mortgage on thirty feet off of the east side of lot No. two, in block No. seven, in said town of Jamestown, which was duly recorded, and on the same day conveyed said lot No. one to the mortgagees — the present plaintiffs ; that, after said indemnifying mortgage was so executed by Earl and wife to the plaintiffs, the said Earl and wife, on the 20th day of March, 1874, conveyed the premises so mortgaged to Adam R. Miller, by deed of warranty, subject to the indemnifying mortgage executed to secure the payment of the note for five hundred dollars, which was a mortgage incumbrance on said lot one, in block ten, and *46which Miller agreed to pay, as part of the purchase-money, to Earl and wife, not to exceed five hundred and thirty-five dollars; that, on the 21st day of March, 1874, Adam R. Miller, and Lizzie Miller, his wife, sold and conveyed, by deed of warranty, the thirty feet off of the east side of lot 'number two, to John Scarry, for the consideration of two thousand dollars; that John Scarry, as part of said purchase-money, agreed to assume and pay the said note and mortgage of five hundred dollars, and to hold the said Jacob Eldridge and Adam R. Miller harmless therefrom, which said assumption of Scarry was inserted in the deed to him executed by Miller and wife, for the said thirty feet off of said lot Ro.two; that neither said Edward Earl, nor the said Adam R. Miller, nor the said John Scarry, ever paid off said incumbrance on lot one, in block ten, nor any part thereof, but wholly refused so to do ; that the mortgagee foreclosed said mortgage on said lot number one, and the plaintiffs were compelled to pay, and did pay off and discharge, the same.
Prayer for judgment against John Scarry for one thousand dollars, that the said mortgage on said lot number two be foreclosed, the premises sold to pay the same, and that the balance, if any remain, be levied of the goods and chattels of said John Scarry.- Wherefore, etc.
A demurrer to the complaint, alleging the insufficiency of the facts therein stated to constitute a cause of action, was overruled, and exceptions taken.
A demurrer to the complaint was then filed, alleging a defect of parties — that Edward Earl and Adam R. Miller are necessary defendants. This demurrer was also overruled, and exceptions reserved.
Answer, general denial; trial by the court; finding for the appellees, against Scarry, that the mortgage be foreclosed and premises sold to pay the judgment, etc.
Judgment upon the finding.
*47The record properly presents the questions of overruling the demurrer to the complaint, and of overruling amotion for a new trial, which are assigned as errors in this court.
The objection taken to the complaint on the demurrei for want of sufficient facts is, that it does not aver when or where the mortgage sought to be foreclosed was recorded. In support of this objection, the appellants cite the case of Faulkner v. Overturf, 49 Ind. 265 ; but- we do not think this case bears them out. It is true, that, where a mortgage is to be enforced against a subsequent grantee of the land, in good faith, for a valuable consideration, without notice, then the complaint should show that the mortgage was recorded in the proper county and within the proper time; but, in a suit by the mortgagee against the- mortgagor, or against a subsequent grantee with notice, no averment that the mortgage was recorded is necessary.
In the present case, Scarry stipulated, in the deed he received from Miller, to pay the mortgage sought to be foreclosed. In such a case, it is immaterial whether the mortgage was ever recorded or not. But the appellants say that this stipulation was to pay off a mortgage to Jacob Eldridge, while the exhibit shows that the mortgage was executed to Esther M. Eldridge. It is averred in the complaint, however, that the purchase of the lot to be protected by the-mortgage was made by Jacob Eldridge and Esther, his wife, and the conveyance made to Esther, for the use of the appellees ; arnd subsequent averments in the complaint sufficiently show that the mortgage, which Scarry agreed to pay to protect Miller, was the same one which Miller agreed to pay to protect Earl. We think, therefore, that the mortgage which is sought to be foreclosed is clearly identified as the mortgage which Scarry agreed to pay, and, having stipulated to pay it, he certainly had notice of it ;l hence itjsnot necessary to aver that it had been recorded.
*48The appellants further insist, that Eavl and Miller should have been made defendants to the complaint. We do not think it was necessary. The ground of action in favor of the appellees is founded on the.deed to Esther M. Eldridge, and on the indemnity mortgage executed by Earl, for the benefit of the appellees, and Scarry’s stipulation .to pay it. The deeds of Earl and Miller show that they have parted with all interest in the land mortgaged; they, therefore, need not be made parties to the foreclosure of the mortgage.
It may be that the appellees had a remedy against Earl and against Miller; but it is very certain, we think, that they have shown a cause of action against Scarry, independent of Earl or Miller. It appears to us, that the complaint is sufficient. Nothing is sought to be recovered in this action against either Earl or Miller, nor can their interests be unfavorably affected by the judgment.
At the trial, the appellees offered the deed of Miller and wife to Scarry in evidence; the appellants objected, on the ground that the delivery of the deed to Scarry had not been proved, and that the record of the deed was not competent eviden ie to preve the delivery. The objection was overruled, and properly, as to these grounds, and no other ground wras pointed out. There was no objection made on the ground of variance.
The appellants also objected to the introduction of the mortgage executed by "Whittington and wife — the incumbrance complained of — when it was offered in evidence to the court, upon the ground that the mortgage record did not show' a satisfaction of the mortgage, and that the same was incomplete,.irrelevant, and immaterial.
This objection was properly overruled. No objection was made upon the ground that it had not been recorded, nor that Scarry had no ¿notice of it; but the objection implies that it was recorded, and that Scarry had notice of it.
*49The introduction of the deed from Earl and wife to Esther M. Eldridge, as evidence, was also objected to by the appellants, upon the ground that it did not tend to prove or disprove any fact in issue.
The objection was properly overruled. This deed was directly necessary to sustain the action: for, if the appellees had no title to the lot they had purchased from Earl, they would have no right to seek a foreclosure of a mortgage given to protect its title.
Jacob Eldridge, the husband of Esther, was offered as a witness at the trial. His testimony was objected to on the ground that he was the husband of his co-plaintiff, and that the mortgage sued on was executed to, and was the separate property of, his wife Esther.
The objection was overruled, and exception taken. The averment in the complaint is, that the lot to be protected by the mortgage to Esther was purchased by the witness and his wife, and that the mortgage was executed for their joint use; and, in his. testimony, he stated that he owned a half interest in the property. As to this half, he was a competent witness. The objection was, therefore, properly overruled. Haskit v. Elliott, 58 Ind. 493.
The deed from Earl to Miller, and the record of the foreclosure of the mortgage of Whittington and wife to Dickerson, were introduced as evidence, over the objections and exceptions of the appellants, but we can perceive no objections to their introduction; nor are we sure their, introduction, or either of them, was at all necessary to the case. The deed from Earl to Miller was no part of the ground of action against Scarry; and the appellants might have paid off the mortgage to Dickerson, without there having been any foreclosure of it, and still have held Scarry bound as the vendee of Miller, and upon his stipulation in the deed from Miller.
The t-ranscript in this case was amended by a nunc pro *50tunc entry in the court below, introducing matter into the bill of exceptions which it did not contain when it was originally certified to this court. A portion of this part of the record was objected, to by the appellants, and, perhaps, properly; but we do not notice their objection, because, we think, upon the record as it stood without the attempted amendment, except such part of it as was not objected to, that the judgment is right. Josselyn v. Edwards, 57 Ind. 212; Hoffman v. Risk, 58 Ind. 113.
The judgment is affirmed, at the costs of the appellants, with four per cent, damages.